ON APPELLANT’S MOTION FOR REHEARING
DAVIDSON, Judge.
Appellant presses upon us his contention that he was entitled to a continuance in order that he might have the benefit of the testimony of the witness Fannie Curtiss and that we erred in upholding the trial court’s action in overruling the application for a continuance and the motion for new trial based thereon.
Whether the application for continuance was the third, as *254contended by appellant, or the sixth, as suggested in our opinion, is not material.
All subsequent motions for continuance — that is, motions after the first — fall within the same category regardless of their number and must be made to secure testimony that cannot be procured from any other source known to the accused. Art. 544, C.C.P.
In addition to the statutory requirement mentioned, the absent testimony must not be cumulative of other testimony in the case. Moore v. State, 131 Texas Cr. R. 420, 99 S.W. 2d 916; Woodley v. State, 146 Texas Cr. R. 260, 172 S.W. 2d 318.
It is also true that the overruling of a subsequent motion for continuance warrants a reversal of the conviction only when it is made to appear that the trial court abused his discretion in the matter in failing to award a new trial after conviction. Johnson v. State, 155 Texas Cr. R. 444, 236 S.W. 2d 147; Kincheloe v. State, 146 Texas Cr. R. 414, 175 S.W. 2d 593; Campbell v. State, 139 Texas Cr. R. 379, 138 S.W. 2d 1091.
An important factor to be taken into consideration in determining if an abuse of discretion has occurred is whether a different result or one more favorable to the accused would likely or probably have been reached had the absent testimony been before the jury. Tuck v. State, 155 Texas Cr. R. 113, 231 S.W. 2d 436.
With these rules in mind, we analyze appellant’s situation:
There is no question but that appellant exercised due diligence to secure the attendance of the witness, because the latter was under process, having been duly subpoenaed as a witness.
The absence of the witness was occasioned by the injuries she received in an automobile accident two days before the case was called for trial, by reason of which she was, at the time of the trial, confined in a hospital and was physically unable to attend court.
The absence of the witness was not chargeable against the appellant because of any negligence on his part.
The affidavit of the absent witness attesting the facts to which she would have testified was attached to the motion for *255new trial and was before the court when he passed upon that motion.
The materiality of the absent testimony can hardly be challenged. The absent witness, however, did not see the actual shooting and knew nothing of the facts occurring at that time.
The question, then, for our determination narrows itself to two propositions: (1) Was the absent testimony cumulative? (2) Was the absent testimony calculated to cause the jury to render a verdict more favorable to the appellant, if it had been before them, than that which was rendered?
The practical effect of the testimony of the absent witness was that shortly before the killing she saw the deceased chasing or running after the appellant with a butcher knife and cursing and threatening to kill him and that appellant had no weapon in his hands at the time.
The testimony of the appellant’s witness Teresa Soliz was, as stated in our original opinion, to the same general effect as that of the absent testimony. In fact, the testimony of that witness tended more to corroborate the testimony of the appellant upon the same subject than did that of the absent witness.
The issue as to whether the absent testimony was cumulative of other testimony in the case is directly presented. But our determination of the question is by no means required to rest entirely upon whether the absent testimony was cumulative. The question of probable effect must be considered.
Testifying as a witness in his own behalf as to the incident relative to deceased’s chasing and cursing him with a knife, appellant testified as follows:
“Yes, sir, he was coming towards me with a butcher knife. I ran around the lawn until I finally located a weed cutter, and when I located the weed cutter I picked it up and he started back towards Joe’s house. When he got inside Joe’s house I told Joe to advise his brother to quit that — to go on home. Ysidro steps out of the door and he tells Joe, T am going to kill the . . . .’ Joe got in between us and Joe pushed him back and I stood there with the weed cutter. Joe pushed him back as far as the fence.”
The incident above described occurred prior to the killing.
*256The testimony of the absent witness' was contradictory of appellant’s own admission, for the absent witness would have testified that appellant “had no weapon or anything in his hands.” Also, it is contradictory because, according to appellant’s testimony, when he got the “weed cutter,” deceased stopped advancing on appellant and “started back towards Joe’s house.” The absent witness on that point would have testified that the deceased was “running after” appellant.
Because of such contradictions, we are unwilling to say that the jury would likely have accepted the testimony of the absent witness, had it been before them, and rendered a verdict more favorable to the appellant.
We cannot therefore say that the trial court abused his discretion when he refused to grant a new trial because of the absence of the testimony of the witness Fannie Curtiss.
We remain convinced that a correct conclusion was reached originally.
Appellant’s motion for rehearing is overruled.